Case 1:20-cv-02518-AT Document 38 Filed 04/27/20 Page 1 of 2
          Case 1:20-cv-02518-AT Document 38 Filed 04/27/20 Page 2 of 2



   6. Petitioner shall provide ICE with a working telephone number at which he may be
      reached;

   7. Petitioner shall not commit a federal, state, or local crime; and

   8. Petitioner shall appear for any court hearings at which his presence is required, including
      proceedings before an immigration judge.

      SO ORDERED.

Dated: April 27, 2020
       New York, New York




                                                2
